DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/258,927 the examiner acknowledges the applicant's submission of the amendment dated 07/12/2022. At this point, claim 1 has been amended, and claim 20 has been cancelled. Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/12/2022, with respect to claims 1-2 provisionally rejected on the ground on nonstatutory double patenting as being unpatentable over claims 21 and 24-25 of copending Application No. 17/495,398 and over claims 22 and 25-26 of copending Application No. 17/382,503 have been fully considered and are persuasive.
Applicant’s argument regarding claims 1 and 2:
Applicant has amended independent claim 1 to include the limitations of previous dependent claim 20. On page 10 of the Final Office Action, claim 20 was indicated as allowable. Further it was indicated that claim 20 "would overcome the nonstatutory double patenting rejection set forth in [the Final] Office action". 
Independent claim 1, as amended herein, corresponds to previous claim 20 rewritten in independent form including all of the limitations of the base claim and any intervening claims. Therefore, Applicant submits that the double patenting rejection has been overcome.
The nonstatutory double patenting rejection of claims 1 and 2 have been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1:
Though Sandler et al., (MobileNetV2: Inverted Residuals and Linear Bottlenecks), part of the prior art of record, teaches the use of inverted bottleneck layers in section 5.1 paragraph 1.
Though Zhao et al., (US 2020/0065961 A1), part of the prior art made of record, teaches the use of bottleneck with a neural network layers for inferring images through classifications and the use of convolutions in paragraph [0059].
And though Ma et al., (US 2020/0327367 A1), part of the prior art made of record, teaches convolutional layers with image classifications along with bottleneck layers in paragraphs [0029] and [0126].
The primary reason for marking of allowable subject matter of independent claim 1 in the instant application, is the combination with the inclusion in these claims of the limitations of a computer system comprising:
“computing system to employ the machine-learned convolutional neural network to process input image data to output an inference; wherein the machine-learned convolutional neural network comprises a plurality of convolutional blocks arranged in a sequence one after the other, the plurality of convolutional blocks comprising: a first convolutional block configured to receive an input and perform at least one depthwise separable convolution to produce a first output; a second convolutional block configured to receive the first output of the first convolutional block and perform at least one inverted bottleneck convolution to produce a second output; a third convolutional block configured to receive the second output of the second convolutional block and perform at least one inverted bottleneck convolution to produce a third output; a fourth convolutional block configured to receive the third output of the third convolutional block and perform at least one inverted bottleneck convolution to produce a fourth output; a fifth convolutional block configured to receive the fourth output of the fourth convolutional block and perform at least one inverted bottleneck convolution to produce a fifth; a sixth convolutional block configured to receive the fifth output of the fifth convolutional block and perform at least one inverted bottleneck convolution to produce a sixth output; and a seventh convolutional block configured to receive the sixth output of the sixth convolutional block and perform at least one inverted bottleneck convolution to produce a seventh output; and wherein two or more of the first, second, third, fourth, fifth, sixth, or seventh convolutional blocks apply respective convolutional kernels that have different respective sizes.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the inferring of image data using convolutions, neural networks, and the concept of a bottleneck, it does not teach the use of the use of inverted bottleneck convolutional blocks and specifically the use of seven sequentially connected convolutional blocks that each receive output through inverted bottleneck convolutions in order to process image data and output an inference.
Dependent claim(s) 2-19 is marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claim 2 depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/               Primary Examiner, Art Unit 2124